    Case 2:20-cv-01518-KM-JBC Document 6 Filed 09/17/20 Page 1 of 6 PageID: 367




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


HERBERT MCNEIL,

         Plaintiff,
                                                    Civ. No. 20-01518 (KM) (JBC)
         v.
                                                                OPINION
ATTORNEY MARIA D. RAMOS-
PERSAUD,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         After defaulting on a home mortgage loan, Herbert McNeil has been the
defendant in a foreclosure action in state court. In this Court, McNeil has filed
a pro se complaint against Maria Ramos-Persaud, the attorney who
represented the mortgagee in the foreclosure action, alleging a host of
confusing claims arising from that proceeding. Now before the Court is Ramos-
Persaud’s motion to dismiss for lack of subject matter jurisdiction and failure
to state a claim, pursuant to Fed. R. Civ. P. 12(b)(1) and (6) (DE 4).1 For the
following reasons, the motion is GRANTED.
    I.   BACKGROUND
         Disregarding legal conclusions or bare assertions, which make up the
bulk of the Complaint, I am left with few fact allegations to consider. Connelly
v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Ramos-Persaud
represented the holder of McNeil’s mortgage in a foreclosure action in New




1        Citations to certain record items will be abbreviated as follows:
         DE = docket entry number
         Compl. = McNeil’s Complaint (DE 1)
         Motion = Ramos-Persaud’s Brief in Support of Motion to Dismiss Complaint (DE
4-2)
    Case 2:20-cv-01518-KM-JBC Document 6 Filed 09/17/20 Page 2 of 6 PageID: 368




Jersey state court. (Compl. at 8.)2 In connection with those proceedings, she
submitted a copy of the promissory note to the court (presumably as evidence).
(Id. at 4.) In this action, McNeil alleges that her submission and representation,
as well as the foreclosure itself, were unlawful, and he asserts the following
claims: (1) federal forgery, (2) federal counterfeiting, (3) breach of contract,
(4) violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
§ 1692k, (5) violation of the Truth in Lending Act (“TILA”), 15 U.S.C. § 1601 et
seq., (6) wrongful foreclosure, (7) slander of credit, and (8) intentional infliction
of emotional distress. (Compl. at 16–17.)3 Ramos-Persaud moved to dismiss on
various grounds (“Motion”, DE 4). McNeil did not file an opposition brief, but he
has submitted a number of exhibits in substantiation of his complaint, which I
have considered. (See DE 5.)
    II.   DISCUSSION AND ANALYSIS
       A. Standard of Review
                Failure to State a Claim
          Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations. Nevertheless, “a [party’s] obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the factual allegations must be sufficient to raise a claimant’s
right to relief above a speculative level, so that a claim is “plausible on its face.”
Twombly, 550 U.S. at 570; see also W. Run Student Hous. Assocs., LLC v.


2    The Complaint does not use numbered paragraphs, so I cite to the page
numbers.
3       It is clear that the Complaint is just a re-titled version of a counterclaim he filed
in the foreclosure action, which was dismissed. Many of the claims and prayers for
relief are directed at the state court. (E.g., Compl. at 17 (asking the Court to dismiss
the foreclosure petition).)


                                             2
Case 2:20-cv-01518-KM-JBC Document 6 Filed 09/17/20 Page 3 of 6 PageID: 369




Huntington Nat’l Bank, 712 F.3d 165, 169 (3d Cir. 2013). That facial-
plausibility standard is met “when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
Twombly, 550 U.S. at 556). While “[t]he plausibility standard is not akin to a
‘probability requirement’ . . . it asks for more than a sheer possibility.” Id.
“Complaints filed pro se are construed liberally, but even a pro se complaint
must state a plausible claim for relief.” Badger v. City of Phila. Office of Prop.
Assessment, 563 F. App’x 152, 154 (3d Cir. 2014) (citation and internal
quotation marks omitted).
      Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The moving party bears the burden of
showing that no claim has been stated. See Animal Sci. Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the pleading are accepted as true and all
reasonable inferences are drawn in favor of McNeil. N.J. Carpenters & the Trs.
Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).
             Lack of Jurisdiction
      Rule 12(b)(1) provides for dismissal for lack of subject matter
jurisdiction. A motion to dismiss pursuant to Rule 12(b)(1) may be brought as a
facial or factual challenge. See Church of the Universal Bhd. v. Farmington Twp.
Supervisors, 296 F. App’x 285, 288 (3d Cir. 2008). Where the motion challenges
jurisdiction on the face of the complaint, the court only considers the
allegations of the complaint and documents referred to therein, taken in the
light most favorable to the plaintiff. Gould Elecs., Inc. v. United States, 220 F.3d
169, 176 (3d Cir. 2000) (citing Mortensen v. First Fed. Sav. & Loan Ass’n, 549
F.2d 884, 891 (3d Cir. 1977)).
   B. Federal Claims
      McNeil brings four claims purportedly arising under federal law:
(1) “forgery,” in violation of 18 U.S.C. § 513, (2) “counterfeiting,” likewise in



                                          3
Case 2:20-cv-01518-KM-JBC Document 6 Filed 09/17/20 Page 4 of 6 PageID: 370




violation of 18 U.S.C. § 513, (3) violation of the FDCPA, and (4) violation of the
TILA. (Compl. at 16-17.)
      The forgery and counterfeiting counts are premised on allegations that
Ramos-Persaud violated federal criminal laws. (Compl. at 2–4.) There is no
private right of action to enforce those criminal laws, so Counts 1 and 2 must
be dismissed. See 18 U.S.C. § 513; Downey v. United States, 816 F. App’x 625,
628 (3d Cir. 2020) (per curiam) (citing Cent. Bank of Denver v. First Interstate
Bank of Denver, 511 U.S. 164, 190 (1994); Leeke v. Timmerman, 454 U.S. 83,
85–86 (1981)).
      The FDCPA claim has as two of its elements that “the defendant is a debt
collector” and “the defendant has violated a provision of the FDCPA.” Barbato v.
Greystone Alliance, LLC, 916 F.3d 260, 265 (3d Cir. 2019) (quoting St. Pierre v.
Retrieval-Masters Creditors Bureau, Inc., 898 F.3d 351, 358 (3d Cir. 2018)); see
also 15 U.S.C. § 1692k(a). Certain parts of the Complaint explicitly allege that
Ramos-Persaud does not meet the FDCPA’s definition of a “debt collector.”
(Compl. at 7.) Elsewhere, the Complaint alleges that Ramos-Persaud “is a debt
collector as noted in their emails and phone communications as well as the
business description.” (Id. at 11.) The Complaint also contains a section titled
“The Attorney Is A Debt Collector” that recites the legal standard for a debt
collector. (Id. at 15–16.) At any rate, however, the Complaint never explains
how Ramos-Persaud violated any specific provision of the FDCPA. The
Complaint, even liberally construed, fails to state facts to support the
necessary elements of an FDCPA claim. I will therefore dismiss the FDCPA
claim (Count 4).
      TILA and Regulation Z thereunder apply to “creditors,” i.e., those “who
regularly extend[] consumer credit.” Wolfington v. Reconstructive Orthopaedic
Assocs. II PC, 935 F.3d 187, 196 (3d Cir. 2019) (quoting 12 C.F.R.
§ 226.2(a)(17)(i)); see also Riethman v. Berry, 287 F.3d 274, 279 (3d Cir. 2002)
(law firm was not a creditor). There are no facts alleged showing that Ramos-




                                         4
Case 2:20-cv-01518-KM-JBC Document 6 Filed 09/17/20 Page 5 of 6 PageID: 371




Persaud, an attorney, regularly extends credit to consumers or even extended
credit to McNeil. Thus, I will dismiss the TILA claim (Count 5).
   C. Remaining State-Law Claims
      McNeil’s remaining claims apparently arise under state law. Federal
courts have jurisdiction over state-law claims when the parties are citizens of
different states and the amount in controversy exceeds $75,000. 28 U.S.C.
§ 1332(a)(1). For diversity jurisdiction purposes, “[t]he citizenship of a natural
person is the state where that person is domiciled.” GBForefront, L.P. v.
Forefront Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018). The Complaint
states that McNeil and Ramos-Persaud both reside in New Jersey. (Compl. at
11.) This is inadequate as an allegation of diverse citizenship, and in fact tends
to suggest the opposite. GBForefront, 888 F.3d at 34.
      Further, because this case is at its earliest stage and the federal claims
have been dismissed, supra Section II.B, I decline to exercise supplemental
jurisdiction over the state-law claims. See 28 U.S.C. § 1367(c)(3); Freund v.
Florio, 795 F. Supp. 702, 710 (D.N.J. 1992).




                                         5
 Case 2:20-cv-01518-KM-JBC Document 6 Filed 09/17/20 Page 6 of 6 PageID: 372




III.   CONCLUSION
       For the reasons set forth above, the motion to dismiss the complaint (DE
4) is granted without prejudice to the submission, within 30 days, of a
proposed amended complaint. A separate order will issue.
Dated: September 17, 2020


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                       6
